Citation Nr: 1748302	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) related illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1976 to September 1976 and on active duty from September 1981 to November 1981.  He had additional military reserve service with periods of ACDUTRA and inactive duty for training (INACDUTRA) from 1981 to 1998, including a period of ACDUTRA from June 1, 1991, to June 14, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant withdrew his request for a video conference hearing in December 2016.  The case was remanded for additional development in May 2017.  


FINDING OF FACT

An HIV-related illness was not manifest during service; and, the preponderance of the evidence fails to establish that any such illness is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an HIV-related illness have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the appellant requested VA assistance in obtaining copies of training outline/schedules and circulars, he did not respond to a May 2017 VA request for additional information as to the nature and circumstances of his ACDUTRA training in June and July 1991 and how any such activities were relevant to the actual or increased risk of HIV infection.  Such was emphasized to the Veteran in the May 2017 Remand.  The Board finds there is no reasonable possibility that additional VA efforts could assist the appellant in substantiating the claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (The duty to assist is not a fishing expedition "to determine if there might be some unspecified information which could possibly support a claim."); See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

Neither the appellant nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

There is no indication that his HIV-related disabilities may be reasonably attributed to any specific event, injury, or disease during service.  Therefore, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  There has been substantial compliance with the May 2017 remand and all pertinent VA law and regulations.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2016).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see, Hill v. McDonald, 28 Vet. App. 243, 255 (2016) (If a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation).

The appellant contends that he was exposed to HIV in July 1991 during his annual training in Fort Stewart, Georgia.  Service personnel records confirm that a period of ACDUTRA from June 1, 1991, to June 14, 1991, while he attended the Advanced Noncommissioned Officer's Course, phase II, at Camp Blanding, Florida.  Service treatment records show positive testing for the HIV virus on a routine screening in April 1992.  An August 1992 medical evaluation board narrative summary noted he denied any intravenous drug abuse, transfusions, homosexuality, bisexuality, or sexual promiscuity.  It was noted that his last negative HIV test was approximately one year earlier and that he reported having had one sexual partner over the previous two years.  Her HIV status was unknown.  Statements from several fellow soldiers reported, generally, that the appellant had not been able to deploy with his unit in response to a hurricane that struck the area in August 1992.  Subsequent VA and private treatment records show on-going treatment with retroviral medications without opinion as to etiology or diagnosis of an active HIV-related illness. 

Based upon the evidence of record, the Board finds that an HIV-related illness was not manifest during service and that the preponderance of the evidence fails to establish that any such illness is etiologically related to service.  The record does not show that the appellant was performing active duty or ACDUTRA in April 1992, when his HIV was first detected.  The medical evidence demonstrates the appellant was reported to be HIV negative "approximately" one year prior to his August 1992 medical evaluation board.  

Consideration has also been given to the appellant's personal assertion that he has an HIV-related illness related to a period of ACDUTRA training.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disability at issue is a complex medical matters that is not readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that service connection for an HIV-related illness is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for HIV-related illness is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


